
	
		II
		112th CONGRESS
		2d Session
		S. 3285
		IN THE SENATE OF THE UNITED STATES
		
			June 12, 2012
			Mr. Baucus (for himself,
			 Mr. Thune, Mr.
			 Kerry, and Mr. McCain)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To authorize the extension of nondiscriminatory treatment
		  (normal trade relations treatment) to products of the Russian
		  Federation.
	
	
		1.Extension of
			 nondiscriminatory treatment (normal trade relations treatment) to products of
			 the Russian Federation
			(a)FindingsCongress finds the following:
				(1)The Russian
			 Federation allows its citizens the right and opportunity to emigrate, free of
			 any heavy tax on emigration or on the visas or other documents required for
			 emigration and free of any tax, levy, fine, fee, or other charge on any
			 citizens as a consequence of the desire of those citizens to emigrate to the
			 country of their choice.
				(2)The Russian
			 Federation has been found to be in full compliance with the freedom of
			 emigration requirements under title IV of the Trade Act of 1974 (19 U.S.C. 2431
			 et seq.) since 1994.
				(3)The Russian
			 Federation has received normal trade relations treatment since concluding a
			 bilateral trade agreement with the United States that entered into force in
			 1992.
				(4)On December 16,
			 2011, the Ministerial Conference of the World Trade Organization invited the
			 Russian Federation to accede to the World Trade Organization.
				(b)Termination of
			 application of title IV of the Trade Act of 1974 to products of the Russian
			 Federation
				(1)Presidential
			 determinations and extension of nondiscriminatory
			 treatmentNotwithstanding any provision of title IV of the Trade
			 Act of 1974 (19 U.S.C. 2431 et seq.), the President may—
					(A)determine that
			 such title should no longer apply to the Russian Federation; and
					(B)after making a
			 determination under subparagraph (A) with respect to the Russian Federation,
			 proclaim the extension of nondiscriminatory treatment (normal trade relations
			 treatment) to the products of the Russian Federation.
					(2)Effective date
			 of nondiscriminatory treatmentThe extension of nondiscriminatory
			 treatment to the products of the Russian Federation pursuant to paragraph (1)
			 shall be effective not sooner than the effective date of the accession of the
			 Russian Federation to the World Trade Organization.
				(3)Termination of
			 applicability of title IVOn and after the effective date under
			 paragraph (2) of the extension of nondiscriminatory treatment to the products
			 of the Russian Federation, title IV of the Trade Act of 1974 (19 U.S.C. 2431 et
			 seq.) shall cease to apply to the Russian Federation.
				
